Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 1 of 17 PageID 501




                             EXHIBIT “E”
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 2 of 17 PageID 502


  From:            sms@beharlegal.com
  To:              Darren Spielman
  Cc:              Joanna Lubczanska; Mike Kapin
  Subject:         RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al
  Date:            Wednesday, March 17, 2021 2:56:37 PM


  Darren,

  I have yet to confirm that my client even knows Ms. Simon’s current whereabouts. As you know, my
  client’s obligation and ability to update its prior discovery responses is limited to the extent that it
  actually has new information. In the meantime, no one is stopping you from attempting to locate
  and serve Ms. Simon, which is plaintiff’s responsibility as the one who is seeking to depose this non-
  party witness.

  As for serving my firm with a subpoena for Ms. Simon, we don’t represent her, and serving my office
  would not be effective service even if we did represent her. So any such subpoena will disregarded
  by me for the reasons stated. Don’t waste your time.

  Thanks,
  Sam


  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Wednesday, March 17, 2021 2:39 PM
  To: sms@beharlegal.com
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>;
  Darren Spielman <dspielman@conceptlaw.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Sam:
  Your emails below make it clear that you have two different corporate representatives for the
  defendants based upon an unknown breakdown of topics. Your clients have been dilatory in getting
  Mr. Ehrlich rescheduled and thus we need to compel and extend the time period to do discovery.
  Regarding Ms. Simon, all contact remains through Defendants counsel as you have still not given us
  that information. You have had apparent knowledge that she was no longer on the board since at
  least March 9, and yet we are forced to make all scheduling and coordination through your office
  without the aid of updated initial disclosures or contact information for Ms. Simon. We will serve
  your firm today with an updated subpoena for Ms. Simon, and will seek a short extension of the
  discovery period as it relates to her deposition. You already do not oppose that extension of time. It
  appears as though you oppose the motion to compel.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 3 of 17 PageID 503


  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Wednesday, March 17, 2021 2:30 PM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Good afternoon Darren,

  Shortly after our call, Mr. Levin emailed me that he will have confirmation today regarding these
  scheduling issues.

  As for whether Defendants oppose your proposed motion, there is a big difference between a
  motion to compel and a motion for an extension. I do not oppose an extension of time to conduct
  these depositions. I do oppose any motion for any order compelling anyone’s appearance.
  Specifically, I have already confirmed that Mr. Levin will appear for deposition on March 25/26 as
  Defendants’ Rule 30(b)(6) corporate representative. I have also advised you that Stormy Simon is no
  longer on the board of either Defendant, and would not be subject to deposition on notice even if
  she were. So with respect to Ms. Simon, you haven’t explained to me what it is you would be moving
  to compel. I can’t tell you that I agree to or oppose your proposed motion without knowing what
  relief you are requesting.

  Thanks,
  Sam

  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Wednesday, March 17, 2021 2:19 PM
  To: sms@beharlegal.com
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>;
  Darren Spielman <dspielman@conceptlaw.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Sam:
  During our call earlier this morning, in an attempt to meet and confer again on this discovery matter,
  you noted that you still have no response from your client regarding Mr. Ehrlich nor Ms. Simon’s
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 4 of 17 PageID 504


  rescheduling of depositions. As noted we will be moving the Court to compel your clients.
  Throughout the email chain below you have indicated your agreement to such extension, but we
  want to make sure our motion is characterized appropriately (either unopposed or agreed). Please
  advise.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Monday, March 15, 2021 1:16 PM
  To: sms@beharlegal.com
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>;
  Darren Spielman <dspielman@conceptlaw.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Your clients have been aware of these depositions for a few weeks now, and given the time period in
  the discovery we cannot delay. We will not allow your client’s delay, combined with our willingness
  to reschedule, to serve as a reason that this will not be properly reset in the discovery period. We
  need a resolution of this by the close of business today regarding (1) rescheduling the 30(b)(6)
  portions that Mr. Ehrlich will cover and the date(s) of his availability and (2) Ms. Simon’s availability.
  We note again that you have still not provided any contact information for her, and therefore we
  remain beholden to communications and scheduling through your office only. We reiterate that if
  she refuses to appear, and we are forced to issue a subpoena, we will raise this entire sequence
  appropriately with Magistrate Judge Toomey.




  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 5 of 17 PageID 505


  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Monday, March 15, 2021 11:10 AM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Good morning Darren,

  I am waiting to hear from my clients regarding these. I will advise as soon as possible.

  Thanks,
  Sam

  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Monday, March 15, 2021 8:48 AM
  To: sms@beharlegal.com
  Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
  <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al
  Importance: High

  Sam:
  Please advise as to Mr. Ehrlich and Ms. Simon. These need to be rescheduled.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 6 of 17 PageID 506



  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: Darren Spielman
  Sent: Friday, March 12, 2021 9:28 AM
  To: sms@beharlegal.com
  Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
  <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Based upon your promise to cooperate with the reschedule these depositions, we agree that they
  can all be rescheduled. We do not agree to a modification of the scheduling order and again direct
  you to the Judge’s prior Order regarding this concept.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Thursday, March 11, 2021 7:14 PM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
  <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: Re: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Darren:
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 7 of 17 PageID 507


  Confirmed we will produce Adam Levin individually and as corporate rep for both entities and
  thus no subpoena will be needed for him.

  Confirmed you will have my cooperation and flexibility with scheduling Justin Ehrlich's
  deposition.

  Confirmed that if, for whatever reason, the deposition of Stormy Simon cannot be conducted
  between now and 3/31, I will join in and agree to relief from the scheduling order so that
  deposition can be conducted.

  Perhaps you will agree to some modification of the scheduling order (like extending discovery
  but keeping all other dates the same)?

  My impression from your email below is that, subject to these conditions, you are not
  expecting me or the witnesses to appear for deposition tomorrow. Please confirm.

  Thanks,
  Sam


  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Thursday, March 11, 2021 6:11 PM
  To: sms@beharlegal.com <sms@beharlegal.com>
  Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com <np@beharlegal.com>; Joanna
  Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>; Darren Spielman
  <dspielman@conceptlaw.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Sam:
  Depos of your clients:
  This will confirm that we will take the depositions of Adam Levin, individually and as 30(b)(6) witness
  for both entities and Justin Ehrlich as 30(b)(6) witness for both entities regarding different areas of
  inquiry that you can provide in advance. Regarding dates, I have a commitment to be a presenter on
  a panel on the 25th from 2:30 pm EST through 4:00 pm. So we could conduct some parts of the
  deposition(s) during the morning and early afternoon, but would need to continue to the 26 (which I
  can make arrangements to clear the 26th completely for). I don’t know if the witnesses are on EST,
  so we can work that out. Based on your explanation below, and from our meet and confer call
  yesterday, we confirm that a subpoena will not be required for Mr. Levin individually and that re-
  notices will be sufficient. Until we get the available dates from Mr. Elrich, it creates further
  challenges on scheduling. Again, I am ok with rescheduling as long as we can get appropriate
  cooperation and flexiblilty on available dates. Your client has had notice of these corp depos since
  February 25.
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 8 of 17 PageID 508


  Regarding Ms. Simon: Her changed status of no longer being a board member is something we can
  address at the depositions. Logistically, we have still not been provided any of her contact
  information to attempt to serve her with a subpoena. We are still stuck with your initial disclosures
  that all contact must flow through counsel. I appreciate that your office is attempting to get her
  cooperation, but want to make clear that if additional delays occur, and we are unable to schedule
  her for deposition during the discovery period we will seek relief from the Magistrate Judge. As a
  result, we ask that urgency get placed on this portion of discovery scheduling.

  Regarding your settlement discussion portion we will send you a separate email to keep these
  communications segregated in the event this information must be presented to the court for a
  motion to compel.

  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Thursday, March 11, 2021 4:55 PM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
  <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: Re: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  Good afternoon Darren,

  The corporate witnesses will be Adam Levin and Justin Ehrlich.

  Because the areas of inquiry are identical, it does not make sense to have the same witness
  testify twice (once for each defendant entity) on the same subjects.

  My client will advise shortly which witness will cover which area of inquiry, but I am
  envisioning:
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 9 of 17 PageID 509



  Adam Levin, individually and as 30(b)(6) witness for both entities regarding areas of inquiry n
  through x
  Justin Ehrlich as 30(b)(6) witness for both entities regarding areas of inquiry y through z

  Adam Levin is available on 3/25 and 3/26. I will advise regarding Justin's availability as soon as
  possible.

  The client has confirmed that Stormy Simon is no longer on either of the boards, and is
  inquiring whether she will appear voluntarily without a subpoena and when she will be
  available.

  Please confirm that you will continue tomorrow's depos to later in the month.




  Please advise.

  Thanks,
  Sam


  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Wednesday, March 10, 2021 1:27 PM
  To: sms@beharlegal.com <sms@beharlegal.com>
  Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com <np@beharlegal.com>; Joanna
  Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
  Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

  I know I could make 17,19, and 22 work, but unsure about 25, 26. The 23rd is not available for me.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 10 of 17 PageID 510


   DSpielman@ConceptLaw.com

   NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
   that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
   to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
   error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
   Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
   all of the contents of this message or any attachments may not have been produced by the sender.



   From: sms@beharlegal.com <sms@beharlegal.com>
   Sent: Wednesday, March 10, 2021 12:47 PM
   To: Darren Spielman <dspielman@conceptlaw.com>
   Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
   <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
   Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

   Hi Darren,

   I have reached out to my client about what we discussed and am waiting for a response.

   In the meantime, the only open days I have between now and the 3/31 discovery deadline are: 3/17,
   3/19, 3/22, 3/23, 3/25, and 3/26. I have yet to be told which, if any, of these dates work for the
   deponents.

   Thanks,
   Sam

   From: Darren Spielman <dspielman@conceptlaw.com>
   Sent: Wednesday, March 10, 2021 10:36 AM
   To: sms@beharlegal.com
   Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
   <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>; Darren Spielman
   <dspielman@conceptlaw.com>
   Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

   Sam:
   This summarizes our call this morning to resolve the discovery matters. (1) You will review the 30(b)
   (6) notices and determine the appropriate person(s) for those depos. (2) We are willing to
   reschedule all of the depositions within the discovery period, subject to you providing us with your
   dates of availability. (3) We disagree that a subpoena is or was required for the board members
   listed on the initial disclosures and in the discovery responses which are still very recent. (4) You
   indicated a willingness to avoid having to serve a subpoena to Mr. Levin, and that we can simply
   work on rescheduling. As noted during the call and previously in an email, if Mr. Levin is a 30(b)(6)
   deponent then we are willing to cancel his deposition and have it jointly. (5) Since the initial
   disclosures note that all communications should flow through counsel to the listed witnesses, we are
   unable to serve a subpoena directly to any of them. You indicated that you are unsure whether Ms.
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 11 of 17 PageID 511


   Simon is part of the Board of Directors and therefore believe that a subpoena is appropriate. We are
   willing to revise the notice and issue a subpoena instead, but your client must provide contact
   information for Ms. Simon as soon as possible so that we can get her served. Your clients never
   updated their initial disclosures that Ms. Simon is no longer a member of the board of directors, nor
   that she is no longer under the direction of or part of the control group of both companies. (6) You
   intend on filing your motion to extend the case deadlines and we oppose the motion.



   Darren Spielman
   The Concept Law Group, P.A.
   An Intellectual Property Law Firm
   6400 North Andrews Avenue, Suite 500
   Fort Lauderdale, Florida 33309
   Office:     (754) 300-1500
   Direct:     (754) 300-1457
   Fax:          (754) 300-1501
   www.ConceptLaw.com

   DSpielman@ConceptLaw.com

   NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
   that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
   to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
   error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
   Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
   all of the contents of this message or any attachments may not have been produced by the sender.



   From: sms@beharlegal.com <sms@beharlegal.com>
   Sent: Tuesday, March 9, 2021 5:35 PM
   To: Darren Spielman <dspielman@conceptlaw.com>
   Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
   <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
   Subject: Re: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

   Darren,

   If you didn’t serve a subpoena on Ms. Simon, she isn’t appearing. The only witnesses affiliated with
   the defendant who you can depose on notice are 30(b)(6) reps. The fact that Simon was identified in
   initial disclosures is irrelevant.

   Like I said, I understand Simon isn’t on the board anymore, so I wouldn’t be able to produce her
   even if that were required, which it isn’t.

   I will propose new dates for 30(b)(6) reps. When do you intend to serve subpoenas on the individual
   witnesses you are proposing to depose?

   Thanks,
   Sam
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 12 of 17 PageID 512


   Sent from my iPhone


        On Mar 9, 2021, at 5:27 PM, Darren Spielman <dspielman@conceptlaw.com> wrote:


        Sam:
        Stormy Simon is not a 30(b)(6) depo. You were provided a proper notice of deposition
        for her. The 30(b)(6) depositions are separately scheduled and noticed. Your client in
        October identified Ms. Simon as a witness and made her contact information
        unavailable, instead listing counsel as the contact means. Your clients’ Interrogatory
        responses confirm her as a member of the board of directors for both companies.

        As noted in my email below, I am willing to work with you on rescheduling depositions
        within the discovery period only. Instead of chasing dates, please let me know your
        availability. Please note, that we intend on beginning with Ms. Simon, followed by the
        30(b)(6) for each entity and then (if Mr. Levin is not the corp rep) him personally as
        well. Please prepare your proposed dates accordingly.



        Darren Spielman
        The Concept Law Group, P.A.
        An Intellectual Property Law Firm
        6400 North Andrews Avenue, Suite 500
        Fort Lauderdale, Florida 33309
        Office:     (754) 300-1500
        Direct:     (754) 300-1457
        Fax:          (754) 300-1501
        www.ConceptLaw.com

        DSpielman@ConceptLaw.com

        NOTICE: This e-mail message and any attachment to this e-mail message contains
        confidential information that may be legally privileged. If you are not the intended recipient,
        you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
        any attachments to it. If you have received this e-mail in error, please notify us immediately by
        return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
        mail message contains a forwarded message or is a reply to a prior message, some or all of the
        contents of this message or any attachments may not have been produced by the sender.



        From: sms@beharlegal.com <sms@beharlegal.com>
        Sent: Tuesday, March 9, 2021 4:56 PM
        To: Darren Spielman <dspielman@conceptlaw.com>
        Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
        <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
        Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

        Darren,
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 13 of 17 PageID 513


        I am not prepared to be attending depositions on Friday. I am being given less than 3
        days’ notice and have other commitments on my calendar.

        In addition, I don’t see where you ever served a subpoena on Stormy Simon. Even if
        Simon were still on my client’s board (which may not be the case), you don’t get to
        select who from my entity clients appears for deposition. Rather, as you know, Rule
        30(b)(6) allows you to designate areas of inquiry and then I SELECT WHO APPEARS.

        So the Simon deposition is not going forward on Friday in any event. As a professional
        courtesy, I am requesting that you email me new proposed dates for these depositions.

        As for the proposed motion, I will advise the court that we have conferred and that you
        oppose the motion for the reasons set forth in your email below.

        Thanks,
        Sam

        From: Darren Spielman <dspielman@conceptlaw.com>
        Sent: Tuesday, March 9, 2021 4:43 PM
        To: sms@beharlegal.com; Mike Kapin <mikekapin@gmail.com>
        Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
        <jlubczanska@conceptlaw.com>; Darren Spielman <dspielman@conceptlaw.com>
        Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

        Sam:
        We strongly oppose a 60 day extension of the deadlines. As I noted in my earlier email,
        this is a relatively straight forward single count case for breach of contract. You and
        your partner have been copied on all pleadings and discovery. Importantly, as you
        affirmed in the motion for pro hac vice “Mr. Kapin designates Howard R. Behar, Esq.
        and Samuel M. Sheldon, Esq., both associated with The Behar Law Firm, P.A., located at
        3323 NE 163rd St., Suite 402, N. Miami Beach, FL 33160, as the attorneys and law firm
        upon whom all notices and papers pertaining to this case may be served and who will
        be responsible for the progress of this case.” (emphasis added) DE 31. To date,
        Defendants have responded to discovery and produced a total of 24 pages of discovery
        responses (which you were copied on). Plaintiff has produced a total of 354 pages of
        documents, the bulk of which reflect public SEC filings of your own clients (which you
        were copied on). We simply cannot see how or why a 60 day extension of all the case
        deadlines is necessary or appropriate. To the contrary it is prejudicial to my client as
        your clients continue to hold both the $307,500.00 in funds and the domain at issue in
        this case. Your proposed motion admits that Defendants counsel has been diligent in
        discovery and otherwise. To date, there is no known disputes over the document
        production from either party. There are no outstanding discovery requests. As a result,
        you have not shown good cause. If there was a reasonable specific conflict in your
        schedule, we would be willing to explore accommodating you and working on
        rescheduling the depositions during the discovery period. Otherwise, we will proceed
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 14 of 17 PageID 514


        with the depositions as scheduled. My staff will send you the zoom links shortly.




        Darren Spielman
        The Concept Law Group, P.A.
        An Intellectual Property Law Firm
        6400 North Andrews Avenue, Suite 500
        Fort Lauderdale, Florida 33309
        Office:     (754) 300-1500
        Direct:     (754) 300-1457
        Fax:          (754) 300-1501
        www.ConceptLaw.com

        DSpielman@ConceptLaw.com

        NOTICE: This e-mail message and any attachment to this e-mail message contains
        confidential information that may be legally privileged. If you are not the intended recipient,
        you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
        any attachments to it. If you have received this e-mail in error, please notify us immediately by
        return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
        mail message contains a forwarded message or is a reply to a prior message, some or all of the
        contents of this message or any attachments may not have been produced by the sender.



        From: sms@beharlegal.com <sms@beharlegal.com>
        Sent: Tuesday, March 9, 2021 4:24 PM
        To: Darren Spielman <dspielman@conceptlaw.com>; Mike Kapin
        <mikekapin@gmail.com>
        Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com
        Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

        Hello again Darren,

        I have drafted and intend to file the attached motion. Please advise as to Plaintiff’s
        position re same.

        Thanks,
        Sam

        From: Darren Spielman <dspielman@conceptlaw.com>
        Sent: Tuesday, March 9, 2021 8:23 AM
        To: Mike Kapin <mikekapin@gmail.com>
        Cc: Howard Behar <hrb@beharlegal.com>; sms@beharlegal.com; np@beharlegal.com
        Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al
        Importance: High

        Counsel:
        We did not receive a response to the email below. Given the depositions are scheduled
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 15 of 17 PageID 515


        for Friday, there are moving pieces that need to be resolved.



        Darren Spielman
        The Concept Law Group, P.A.
        An Intellectual Property Law Firm
        6400 North Andrews Avenue, Suite 500
        Fort Lauderdale, Florida 33309
        Office:     (754) 300-1500
        Direct:     (754) 300-1457
        Fax:          (754) 300-1501
        www.ConceptLaw.com

        DSpielman@ConceptLaw.com

        NOTICE: This e-mail message and any attachment to this e-mail message contains
        confidential information that may be legally privileged. If you are not the intended recipient,
        you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
        any attachments to it. If you have received this e-mail in error, please notify us immediately by
        return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
        mail message contains a forwarded message or is a reply to a prior message, some or all of the
        contents of this message or any attachments may not have been produced by the sender.



        From: Darren Spielman <dspielman@conceptlaw.com>
        Sent: Sunday, March 7, 2021 9:40 AM
        To: Mike Kapin <mikekapin@gmail.com>
        Cc: hrb@beharlegal.com; sms@beharlegal.com; np@beharlegal.com; Darren Spielman
        <dspielman@conceptlaw.com>
        Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

        Mike:
        We understand and would not object to your withdrawal as counsel on this matter.
        However, your email does not provide sufficient clarity for us to provide you with an
        agreement on rescheduling depositions. Your local counsel has been privy to the
        pleadings and discovery throughout this matter, and is copied herein. When will you
        know who is taking over this matter? Our concern is that this transition is occurring
        near the end of the discovery period (specifically March 31) and dispositive motions
         are due by April 30. We are unclear if the Court will entertain an extension of these
        deadlines. In fact, the Court’s Order specifically addresses our concerns: “The parties
        should be aware that a stipulation to the continuance of discovery anticipates no
        discovery disputes. Therefore, this Court will not hear discovery disputes arising during
        the stipulated continuance. The parties are further advised that any extension of
        discovery will not result in an extension of the dispositive motion filing deadline or
        other pretrial or trial dates except upon order of the Court.” (Dkt 47).

        Even with an express agreement to extend the discovery, we are left with depositions
        that will occur after the original discovery period. As a result, Plaintiff is situated with
        an inability to raise any discovery disputes based upon your client’s deposition
        testimony, including any post deposition supplementation of discovery responses.
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 16 of 17 PageID 516


        Moreover, the Court’s Order shows its general unwillingness to extend the dispositive
        motion deadline, which further prejudices Plaintiff. If Mr. Sheldon is going to take over
        the matter, the ramp up time is minimal at best. We can work with Mr. Sheldon on his
        calendar for rescheduling purposes within the discovery time period, and allowing for
        the time periods to raise discovery concerns as outlined above. If your clients obtain
        new counsel, we believe the case is relatively straight forward with a very reasonable
        amount of documents and information, such that a short amount of time is needed to
        get up to speed. In any circumstance, we would request that you immediately put forth
        a motion to the Court informing the Court of this change so that we can have certainty
        over scheduling and deadlines in the Court’s schedule.


        **Note: Kain Spielman, P.A. (ComplexIP.com) has merged with The Concept Law
        Group,P.A. Please update our information as shown below.



        Darren Spielman
        The Concept Law Group, P.A.
        An Intellectual Property Law Firm
        6400 North Andrews Avenue, Suite 500
        Fort Lauderdale, Florida 33309
        Office:     (754) 300-1500
        Direct:     (754) 300-1457
        Fax:          (754) 300-1501
        www.ConceptLaw.com

        DSpielman@ConceptLaw.com

        NOTICE: This e-mail message and any attachment to this e-mail message contains
        confidential information that may be legally privileged. If you are not the intended recipient,
        you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
        any attachments to it. If you have received this e-mail in error, please notify us immediately by
        return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
        mail message contains a forwarded message or is a reply to a prior message, some or all of the
        contents of this message or any attachments may not have been produced by the sender.



        From: Mike Kapin <mikekapin@gmail.com>
        Sent: Friday, March 5, 2021 9:20 PM
        To: Darren Spielman <dspielman@conceptlaw.com>
        Subject: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

        Darren,

        I am transitioning off this case. It will either end up solely with local counsel or
        Defendants will be bringing in new trial counsel. Depositions will need to be put out for
        a few weeks. This is a result of the above, as well as general delays caused by COVID-
        19. Kindly advise if you have any objections to rescheduling the depositions. It may
        also be necessary to reach out to the Court to seek revised deadlines. Thanks.
Case 3:20-cv-00017-MMH-JBT Document 49-5 Filed 03/17/21 Page 17 of 17 PageID 517



        Best,

        Mike

        --
        ______________________________________

        Michael J. Kapin | Attorney at Law
        LAW OFFICES OF MICHAEL J. KAPIN
        1133 Broadway, Suite 1001
        New York, New York 10010
        (212) 513-0500 | FAX (866) 575-5019
        ______________________________________

        ****CONFIDENTIALITY NOTICE****
        THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
        MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
        FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
        RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
        COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
        STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
        ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
        OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.
